COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Taj Mohammed v. D. 1050 W. Rankin, Inc.

Appellate case number:    01-13-00977-CV

Trial court case number: 1034730

Trial court:              County Civil Court at Law No. 1 of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Judge’s signature: _/s/ Jane Bland_
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle.


Date: March 26, 2015